Citation Nr: 0302553	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to September 
1997 and has approximately three years additional active 
service.  

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  During the pendency of this appeal 
the veteran moved to the State of Oregon and his claim was 
forwarded to the Board of Veterans' Appeals (Board) from the 
Portland, Oregon RO.  


FINDINGS OF FACT

1.  The claims folder does not include competent medical 
evidence of a nexus between an inservice injury to the right 
knee and any current right knee disorder.  

2.  The Board arranged for a VA examination to determine if 
there was a nexus between any current right knee disorder and 
an inservice injury, but the veteran failed to report.  

3.  The claims folder does not include any communication from 
the veteran that setting forth good cause for his failure to 
report for the scheduled VA examination.  


CONCLUSION OF LAW

Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.655 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (the VCAA) 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (codified as amended at 38 U.S.C.A. § 5103A(a) (West 
Supp. 2002)).  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met.  There is no indication that there 
is any additional relevant evidence that has not been 
obtained.  In March 2001 the RO informed the veteran of the 
changes in the law and told him his claim was being 
readjudicated.  A second letter to the veteran in March 2001 
informed him of the provisions of the VCAA and what necessary 
information or evidence he was to provide and what 
information or evidence VA would attempt to obtain.  In 
September 2001 the RO wrote the veteran another letter which 
advised him of what necessary information or evidence he was 
to provide and what information or evidence VA would attempt 
to obtain. 

The RO issued a rating decision in January 2002 in which the 
issue of service connection for a right knee strain was 
readjudicated.  The RO issued a supplemental statement of the 
case to the veteran in February 2002.  A VA examination was 
scheduled on January 23, 2003.  According to a communication 
from the VA Medical Center in Portland the veteran failed to 
report for the scheduled VA examination.  Consequently, there 
is no further duty to notify the veteran what evidence he may 
submit.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

 

Background

April 1987 service medical records reveal the veteran had 
suffered blunt trauma to the right knee approximately three 
weeks previously.  Examination of the knee revealed mild 
edema in the lateral and suprapatellar region of the right 
knee.  The examination was negative for ligamental laxity and 
there was no giving way.  Stable right knee was noted.  The 
assessment was the veteran had a contusion of the right knee.  

In July 1987 an arthrogram was performed.  The examiner's 
impression was of a normal right knee with no evidence of 
medial meniscus tear of the right knee.  September 1987 
records reveal the veteran fell backwards and landed on his 
flexed right knee during a football game.  Although the 
veteran landed on his knee, his chief complaint was for 
trauma to his abdomen and ribs.  

September 1990 records noted the veteran had an abrasion of 
the right knee due to a mild rug burn.  An abrasion of the 
left knee one half inch below the patella was also noted.  In 
March 1992 the examiner noted that during physical exercise 
in December 1991 the veteran had a positive cover/uncover 
test and was unable to fully extent the right knee.  There 
was no knee pain or swelling.  Examination revealed normal 
knees with normal range of motion, with no instability and no 
effusion.  The assessment was resolved knee sprain.  On his 
Report of Medical History in December 1991 the veteran 
checked a history of trick or locked knee.  

X-rays of the knees taken in January 1996 revealed no bony 
fractures, or focal bony destructive changes.  The trabecular 
pattern was intact.  The cartilaginous joint spaces were well 
preserved.  The impression was normal bilateral knees.  There 
is no record of a separation examination in May 1996.  (The 
Board has noted the veteran was evaluated prior to his 
separation from the service for possible chronic fatigue 
syndrome or residuals of Epstein Barr which included symptoms 
of arthralgia.  The RO adjudicated the issue of service 
connection for September 1998 and the veteran did not 
indicate disagreement with that decision.  For that reason 
the Board has not included service medical records which 
relate to that disorder in this decision.)  

In February 1998 the veteran filed his claim for VA 
compensation benefits.  He listed a right knee disorder.  

The RO arranged for the veteran to be examined by VA in June 
1998.  The veteran told the VA examiner he injured his right 
knee playing football in 1987.  He continued to have popping 
of his right knee and at times he could not extend it fully.  
He complained of a low grade ache.  The diagnoses on the VA 
general medical examination included chronic strain of the 
right knee and ankle.  An examination of the joints was also 
performed.  Evaluation of the knee, revealed no swelling or 
deformity.  Range of motion of the right knee was from 130 
degrees of flexion to 0 degrees of extension.  Chronic right 
knee strain was diagnosed pending X-ray results.  No X-ray 
reports taken in conjunction with that examination are in the 
claims folder.  

The RO denied the claim for service connection for a right 
knee strain in a September 1998 rating decision.  The RO 
denied the claim as not well grounded.  The veteran filed a 
notice of disagreement with that decision and the RO issued 
him a statement of the case in December 1999.  The veteran 
submitted his substantive appeal in February 2000.  Although 
the veteran submitted additional evidence and argument as to 
another issue on appeal he did not submit any further medical 
evidence related to the right knee or indicate he had 
received any treatment for residuals of a chronic right knee 
strain.  

As is noted above the RO considered the issue on a de novo 
basis and again denied the veteran service connection for a 
right knee strain in January 2002.  The RO had arranged 
another VA examination in September 2001, it did not include 
any findings related to the right knee.  

After reviewing the claim in August 2002 the Board ordered 
that the claim be developed.  A VA examination was arranged 
and the Board requested an opinion as to whether the veteran 
had a chronic right knee disorder which began in service.  

The Board notified the veteran in December 2002 that 
additional development was required and that he would be 
scheduled for a VA examination.  In January 2003 the VA 
Medical Center in Portland Oregon notified the Board the 
veteran had failed to appear for his scheduled VA 
examination.  The address listed on the notice is the most 
recent address of record and no correspondence sent to that 
address has been returned.  There are no communications from 
the veteran in the claims folder dated subsequent to the 
December 2002 letter informing him of the planned VA 
examination.  

Legal Criteria  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, a claim may still be established pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App 488, 495-98 (1997).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination, action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655.  

Analysis

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In this case the 
service medical records include treatment records for a 
contusion, an abrasion and a strain of the right knee in 
service.  The records do not include diagnosis of a chronic 
right knee disorder.  In one instance the right knee strain 
was noted to be resolved.  An arthrogram and X-rays performed 
in service did not reveal any pathology of the knee.  There 
is nothing that establishes a chronic right knee disorder was 
present in service.  

In order for the veteran to prevail in this case there must 
be medical evidence of a nexus between the right knee 
injuries in service and a current right knee disorder.  The 
claims folder does not include any such evidence.  The VA 
examination report in June 1998 includes a diagnosis of 
chronic right knee strain but no indication of any 
relationship between the currently diagnosed chronic right 
knee strain and any incident in service.  The Board in an 
effort to assist the veteran with his claim arranged for a VA 
examination to address this question.  The veteran failed to 
appear for the VA examination.  When the issue is one of 
entitlement to an original compensation claim the regulations 
provide that when a veteran fails to appear for VA 
examination the claim will be decided based on the evidence 
of record.  38 C.F.R. § 3.655.  

The only statement in the claims folder which relates any 
current right knee disorder with service are the statements 
of the veteran to the VA examiner in June 1998 that his right 
knee had continued to pop since service and sometimes would 
not fully extend.  There is no medical opinion in the claims 
folder and no post service treatment records for the right 
knee.  Even as in this case when there is evidence of an 
inservice injury to the right knee and a post service 
diagnosis the United States Court of Appeals for Veterans 
Claims (Court) held there must be competent evidence relating 
the current condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App 488, 495-98 (1997).  Although the veteran 
is competent to report his symptoms such as popping, he is 
not considered competent to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

As there is no competent medical evidence connecting a 
current right knee disability to an inservice injury or 
otherwise to the veteran's period of military service, the 
preponderance of the evidence is against the claim for 
service connection for residuals of a right knee injury. 
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.655.  
 


ORDER

Service connection for residuals of a right knee injury is 
denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

